1 Reported in 212 N.W. 415.
This motion to quash a writ of certiorari to the industrial commission must be and is granted.
The order sought to be reviewed provides for a change of physicians and hospitalization and is made pursuant to G.S. 1923, § 4279. Thereby the industrial commission is empowered, upon the request of either employe or employer, to "order a change of physicians and designate a physician suggested by the injured employe or by the Commission itself." *Page 301 
It is thus apparent that the order is wholly of an administrative nature. It is not an award or disallowance of compensation and does not involve "the merits of the case or any part thereof" within the meaning of G.S. 1923, § 4320, concerning the review of orders of the industrial commission by certiorari.
Writ of certiorari discharged.